FILED
                             NOT FOR PUBLICATION                            APR 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JORGE ALBERTO DIAZ-MARTINEZ,                     No. 11-72339

               Petitioner,                       Agency No. A094-789-427

 v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

      Jorge Alberto Diaz-Martinez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Rahimzadeh v. Holder, 613 F.3d 916, 920

(9th Cir. 2010), and we deny the petition for review.

        The record does not compel the conclusion that Diaz-Martinez established

the government of El Salvador is unwilling or unable to control the street gangs he

fears. See id. at 920 (an applicant for asylum and withholding of removal bears the

burden of establishing that the government would be unwilling or unable to

prevent his persecution); see also Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th

Cir. 2005) (record does not compel a contrary conclusion where “reasonable minds

could differ”). Thus, Diaz-Martinez’s asylum and withholding of removal claims

fail.

        Substantial evidence supports the BIA’s denial of CAT relief because Diaz-

Martinez did not establish it is more likely than not he would be tortured by the

government of El Salvador or with its consent or acquiescence. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

        PETITION FOR REVIEW DENIED.




                                          2                                    11-72339